DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING SYSTEM, AND INFORMATION PROCESSING METHOD FOR RECEIVING AN IMAGE DISPLAYED ON AN IMAGE DISPLAY APPARATUS UPON DETECTING A PREDETERMINED CONDITION IS SATISFIED --

(End of amendment)

Allowable Subject Matter
4.         Claims 1, 3-7 are allowed.

                                            REASONS FOR ALLOWANCE
5.          The following is an examiner’s statement of reasons for allowance: 
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “automatically transmit an image acquisition request to acquire image data of an image displayed on an image display apparatus to the image display apparatus, asynchronously with a request from the terminal apparatus to acquire the image data of the image displayed on the image display apparatus, upon detecting that a predetermined condition is satisfied, said predetermined condition includes a condition as to whether a predetermined time lapses after a last request is received from the terminal apparatus; receive the image data of the image displayed on the image display apparatus, transmitted from the image display apparatus in response to the image acquisition request; and store the received image data in a shared storage destination”, in combination with all other limitations as claimed in independent claim 1.
           The other independent claims 6-7 recite essentially the same subject matters as claim 1 and are therefore allowable for at least same reasons.
           The dependent claims 3-5, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2013/0016396              c. US Patent 9,041,973
            b. US Pub 2012/0147420              d. US Pub 2013/0003115

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HARIS SABAH/Examiner, Art Unit 2674